             Case 1:18-cv-01219-TJK Document 22 Filed 08/23/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY,

                 Plaintiff,

        v.
                                                      Case No.: 17-0816-TJK
 U.S. ENVIRONMENTAL PROTECTION                        Case No.: 18-1219 TJK
 AGENCY,

                 Defendant.


                                   JOINT STATUS REPORT

       Plaintiff Center for Biological Diversity (“Center”) has brought two cases under the

Freedom of Information Act (“FOIA”) against defendant Environmental Protection Agency

(“EPA”), which are currently before this Court: Civil No. 17-0816 TJK and Civil No. 18-1219

TJK. By Minute Order dated July 26, 2018, at the parties’ request, the Court stayed briefing in

these two cases so that the parties could try to see if they could settle them without the need for

further judicial intervention. Since that time the parties have engaged in written and verbal

communications that significantly reduced the issues in dispute. EPA made its final production

of records on April 18, 2019. In light of EPA’s efforts to search for and produce records

responsive to the Center’s FOIA requests at issue in these consolidated cases, Civil No. 17-0816

TJK and Civil No. 18-1219 TJK, the Center considers its FOIA requests satisfied for the

purposes of resolving this litigation. Nothing in this status report shall be construed as an

admission or stipulation by Plaintiff that any action(s) by EPA described herein constitutes

EPA’s full compliance with FOIA.

       The parties are continuing to work to resolve the issue of Plaintiff’s request to recover

attorneys’ fees and costs and seek additional time to try and do this without the need for court
          Case 1:18-cv-01219-TJK Document 22 Filed 08/23/19 Page 2 of 2



intervention. Accordingly, to allow further time for the parties to discuss settlement of attorneys’

fees and costs, the parties request to file another joint status report on or before October 8, 2019,

unless a resolution has occurred before that date.

DATED: August 23, 2019                         Respectfully submitted,


                                               JESSIE K. LIU,
                                               D.C. BAR # 47284
                                               United States Attorney
                                                 for the District of Columbia

                                               DANIEL VAN HORN,
                                               D.C. Bar #924092
                                               Chief, Civil Division

                                               /s/ Marina Utgoff Braswell
                                               MARINA UTGOFF BRASWELL
                                               D.C. Bar #416587
                                               Assistant United States Attorney,
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2561
                                               Marina.Braswell@usdoj.gov

                                               Of counsel:
                                               Lynn Kelly
                                               Office of General Counsel
                                               U.S. Environmental Protection Agency

                                               Attorneys for Defendant

                                               AND

                                               /s/ Margaret E. Townsend
                                               Margaret E. Townsend (DC Bar No OR0008)
                                               Amy R. Atwood (D.C. Bar No. 470258)
                                               Center for Biological Diversity
                                               P.O. Box 11374
                                               Portland, OR 97211-0374
                                               (971) 717-6409
                                               mtownsend@biologicaldiversity.org


                                               Attorneys for Plaintiff


                                                  2
